Exhibit No. 10(f)(*)

 

AMENDMENT TO

AMENDED AND RESTATED COMPENSATION AGREEMENT

FOR MYRON KUNIN

 

This Amendment (the “Amendment”) to the Amended and Restated Compensation
Agreement entered into between Regis Corporation, a Minnesota corporation (the
“Corporation”), and Myron Kunin (“Kunin”) as of June 29, 2007 is hereby entered
into as of December 23, 2008 (the “Effective Date”).  The Corporation and Kunin
shall be referred to herein together as “the Parties.”

 

WHEREAS, the Parties previously entered into a Compensation and Non-Competition
Agreement, dated May 7, 1997 (the “Original Agreement”); and

 

WHEREAS, the Original Agreement was amended from time to time and was last
amended and restated as of June 29, 2007 (the “Restated Agreement”); and

 

WHEREAS, the Parties wish to amend the Restated Agreement as of the date hereof
to make certain changes to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements hereinafter contained,
the parties hereby agree as follows:

 

1.             Paragraph 1 of the Restated Agreement shall be amended by
deleting it in its entirety and replacing it as follows:

 

Continued Compensation Payments.  The Corporation shall continue to pay Kunin
the amount specified under the Agreement, that is, $600,000 per year, increased
each year, commencing July 1, 1997, in proportion to any increase in the
consumer price index (as defined in the Original Agreement) from July 1, 1996,
to each July 1 thereafter in which payments are made to Kunin under the Restated
Agreement.  Such amount shall be paid to Kunin on a monthly basis for his
lifetime.  Under no circumstances shall the annual amount payable to Kunin
pursuant to this paragraph 1 be decreased in any year.

 

2.             Paragraph 5 of the Restated Agreement shall be amended by
deleting it in its entirety and replacing it as follows:

 

Change in Control Benefits.  In addition to the benefits payable to Kunin under
other provisions of this Restated Agreement, in the event a Change in Control of
the Corporation occurs at any time prior to Kunin’s death, the Corporation shall
provide to Kunin the benefits described in (a), (b), (c), (d) and (e) below:

 

(a)           In lieu of the monthly payments provided under paragraph 1 above,
the Corporation shall pay to Kunin within five (5) days after a

 

--------------------------------------------------------------------------------


 

Change in Control occurs (provided that for this purpose the Change in Control
must also be a change in control event under Treas. Reg. Section 1.409A-3(i)(5))
a single lump sum payment equal to the then present value of the future monthly
payments described under paragraph 1 above.  The discount rate to be used for
this purpose shall be equal to the yield to maturity, at the date of the Change
in Control, of U.S. Treasury Notes with a maturity date nearest the Joint Life
Expectancy (as defined in Section 6(d) below) of Kunin and his spouse.

 

(b)           On the day on which a Change in Control occurs, the Corporation
shall pay to Kunin an amount equal to three times the annual compensation
described in paragraph 1, above, for the 12-month period immediately preceding
the Change in Control.

 

(c)           The excess of:  (i) Kunin’s “adjusted annual compensation”
multiplied by the Joint Life Expectancy (as defined in Section 6(d) below) of
Kunin and his spouse, as determined as of the date of the Change in Control,
with no discount for present value; over (ii) the present value of the future
monthly benefits payable to Kunin pursuant to paragraph 5(a) above as of the
date of the Change in Control.  Such amount shall be paid to Kunin in a single
sum within thirty (30) days following the date of the Change in Control.  For
purposes of this subparagraph (c), Kunin’s “adjusted annual compensation” shall
mean the annual amount payable to Kunin pursuant to paragraph 1 above as of the
date of the Change in Control, increased by four percent (4%) for each year in
the Joint Life Expectancy.

 

(d)           200,000 shares of the Corporation’s common stock free of any
restrictions on exercisability (except as may be imposed by law), deliverable to
Kunin upon the Change in Control.  Any such shares awarded under this
subparagraph 5(d) shall be subject to automatic adjustment by the appropriate
Board committee or its delegate to reflect any Corporation share dividend, share
split, combination or exchange of shares, recapitalization or other change in
the capital structure of the Corporation since the date hereof.

 

(e)           An amount equal to any excise tax imposed on Kunin by Section 4999
of the Code and by any comparable and applicable state law (collectively,
“Excise Taxes”), as a result of the payments and stock grant provided under
subparagraphs (a), (b),(c) and (d) of this paragraph 5, and as a result of any
accelerated vesting of Kunin’s options to acquire shares of the Corporation, and
shall further pay to Kunin on a “grossed-up” basis all additional federal and
state income taxes and Excise Taxes payable by Kunin as a result of the payments
provided in this subparagraph 5(e), so that the net after-tax amount received by
Kunin pursuant to this paragraph 5 is equal to the amount that Kunin would have
received if no Excise

 

2

--------------------------------------------------------------------------------


 

Taxes had been imposed on income received by or imputed to him by reason of the
payments or stock grant pursuant to this paragraph 5 or by reason of accelerated
vesting of Kunin’s options.  All amounts payable to Kunin pursuant to this
subparagraph 5(e) shall be paid by the end of his taxable year next following
his taxable year in which the related taxes are remitted to the taxing
authority.

 

3.             Paragraph 6(b) of the Restated Agreement shall be deleted in its
entirety and replaced with the following new paragraph 6(b):

 

(b)           A “Change in Control” shall be deemed to have occurred at such
time as any of the following events occur:

 

(i)                                     any “person” within the meaning of
Section 2(a)(2) of the Securities Act of 1933 and Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or has become the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of twenty
percent (20%) or more of either (A) the then outstanding shares of Common Stock
of the Corporation (the “Outstanding Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”),
except for an acquisition by an entity resulting from a Business Combination (as
defined below) in which clauses (1) and (2) of subparagraph (ii) applies;

 

(ii)           consummation of (A) a merger or consolidation of the Corporation
with or into another entity, (B) a statutory share exchange or (C) the
acquisition by any person (as defined above) of all or substantially all of the
assets of the Corporation (each, a “Business Combination”), unless immediately
following such Business Combination, (1) all or substantially all of the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the voting power of the then outstanding shares of voting stock
(or comparable voting equity interests) of the surviving or acquiring entity
resulting from such Business Combination (including such beneficial ownership of
an entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), in substantially the same proportions (as compared to the
other beneficial owners of the Corporation’s voting stock immediately prior to
such Business Combination) as their beneficial ownership of the Corporation’s
voting stock immediately prior to such Business Combination and (2) no person
(as defined above) beneficially owns, directly or indirectly, twenty percent
(20%) or more of the voting power of the outstanding voting stock (or comparable
equity interests) of the surviving or acquiring entity (other than a direct or
indirect parent entity of the surviving or acquiring entity,

 

3

--------------------------------------------------------------------------------


 

that, after giving effect to the Business Combination, beneficially owns,
directly or indirectly, 100% of the outstanding voting stock (or comparable
equity interests) of the surviving or acquiring entity), or

 

(iii)          individuals who constitute the Corporation’s Board of Directors
on the Effective Date (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
three-quarters (75%) of the directors comprising the Incumbent Board shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent Board.

 

4.               A new paragraph 6(d) shall be added to the Restated Agreement
as follows:

 

(d)           “Joint Life Expectancy” shall mean the number of years of life
expectancy of Kunin and his spouse at the time of a Change in Control, as
determined by the Joint Life and Last Survivor Expectancy table published in IRS
Publication 590, a successor publication, or in the absence of either, a
comparable table or tables published by a recognized non-public authority.  If
Kunin’s spouse is not living at the time of a Change in Control, the Single Life
Expectancy table shall be used in lieu of the Joint Life and Last Survivor
Expectancy table.

 

IN WITNESS WHEREOF, the Parties hereto have executed Amendment as of the day and
year first above written.

 

 

  REGIS CORPORATION

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

Paul D. Finkelstein, Chairman of the Board of Directors,

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Myron Kunin

 

 

Myron Kunin

 

4

--------------------------------------------------------------------------------